Title: Francis Hall’s Account of a Visit to Monticello, [7–8 January 1817]
From: Hall, Francis
To: 


          
            7–8 Jan. 1817
          
          MONTICELLO.
          Having an introduction to Mr. Jefferson, I ascended his little mountain on a fine morning, which gave the situation its due effect. The whole of the sides and base are covered with forest, through which roads have been cut
			 circularly, so that the winding may be shortened or prolonged at pleasure: the summit is an open lawn, near to the south side of which, the house is built, with its garden just descending the
			 brow:
			 the saloon, or central hall, is ornamented with several pieces of antique sculpture, Indian arms, Mammoth bones, and other curiosities collected from various parts of the Union. I found Mr. Jefferson tall in person, but stooping and lean with old age, thus exhibiting that fortunate mode of bodily decay, which strips the frame of its most cumbersome parts, leaving it still strength of
			 muscle and activity of limb. His deportment was exactly such as the Marquis de Chastellux describes it, above thirty years ago: “At first serious, nay even cold,” but in a very short time relaxing into a most agreeable amenity; with an unabated flow of conversation on the most
			 interesting topics, discussed in the most gentlemanly, and philosophical manner. I walked with him round his grounds, to visit his pet trees, and improvements of various kinds: during the walk,
			 he
			 pointed out to my observation a conical mountain, rising singly at the edge of the southern horizon of the landscape: its distance he said, was 40 miles, and its dimensions those of the greater
			 Egyptian pyramid; so that it accurately represents the appearance of the pyramid at the same distance; there is a small cleft visible on its summit, through which, the true meridian of Monticello exactly passes: its most singular property, however, is, that on different occasions it looms, or alters its appearance, becoming sometimes cylindrical, sometimes square, and sometimes
			 assuming the form of an inverted cone. Mr. Jefferson had not been able to connect this phenomenon with any particular season, or state of the atmosphere, except, that it most commonly occurred in the forenoon. He observed, that it was not
			 only wholly unaccounted for by the laws of vision, but that it had not as yet engaged the attention of philosophers so far as to acquire a name; that of looming, being in fact, a term applied by
			 sailors, to appearances of a similar kind at sea. The Blue Mountains are also observed to loom, though not in so remarkable a degree.
   *Vide for a more detailed account of this phenomenon in Notes on Virginia, p. 122.

          It must be interesting to recall and preserve the political sentiments of a man who has held so distinguished a station in public life as Mr. Jefferson. He seemed to consider much of the freedom and happiness of America, to arise from local circumstances. “Our population,” he observed, “has an elasticity, by which it would fly off from oppressive taxation.” He instanced the beneficial effects of a free
			 government, in the case of New Orleans, where many proprietors who were in a state of indigence under the dominion of Spain, have risen to sudden wealth, solely by the rise in the value of land, which followed a change of government. Their ingenuity in mechanical inventions, agricultural improvements, and that
			 mass of general information to be found among Americans of all ranks and conditions, he ascribed to that ease of circumstances, which afforded them leisure to cultivate their minds, after the
			 cultivation of their lands was completed.—In fact, I have frequently been surprised to find mathematical and other useful works in houses which seemed to have little pretension to the luxury of
			 learning. Another cause, Mr. Jefferson observed, might be discovered in the many court and county meetings, which brought men frequently together on public business, and thus gave them habits, both of thinking and of expressing
			 their thoughts on subjects, which in other countries are confined to the consideration of the privileged few. Mr. Jefferson has not the reputation of being very friendly to England: we should, however, be aware, that a partiality in this respect, is not absolutely the duty of an American citizen; neither is it to be expected that the policy of our government should be
			 regarded in foreign countries, with the same complacency with which it is looked upon by ourselves: but whatever may be his sentiments in this respect, politeness naturally repressed any
			 offensive
			 expression of them: he talked of our affairs with candour, and apparent good-will, though leaning, perhaps, to the gloomier side of the picture. He did not perceive by what means we could be
			 extricated from our present financial embarrassments, without some kind of revolution in our government: on my replying, that our habits were remarkably steady, and that great sacrifices would be
			 made to prevent a violent catastrophe, he acceded to the observation, but demanded, if those who made the sacrifices, would not require some political reformation in return. His repugnance was
			 strongly marked to the despotic principles of Bonaparte, and he seemed to consider France under Louis XVI. as scarcely capable of a republican form of government; but added, that the present generation of Frenchmen had grown up with sounder notions, which would probably lead to their
			 emancipation. Relative to the light in which he views the conduct of the Allied Sovereigns, I cannot do better than insert a letter of his to Dr. Logan, dated 18th October, 1815, and published in the American Newspapers:
          Here follows a faithful transcription of TJ’s letter to George Logan of 15 (not 18) Oct. 1815, printed above at that date and accordingly omitted here.
          The same anxiety for his country’s independence seems to have led him to a change of opinion on the relative importance of manufactories in America. He thus expresses himself, in answer to an address from the American society for the encouragement of manufactories: “I have read with great satisfaction, the eloquent pamphlet you were so
			 kind as to send me, and sympathise with every line of it. I was once a doubter, whether the labour of the cultivator, aided by the creative powers of the earth itself, would not produce more
			 value
			 than that of the manufacturer alone, and unassisted by the dead subject on which he acted; in other words, whether the more we could bring into action of the energies of our boundless territory,
			 in
			 addition to the labour of our citizens, the more would not be our gain. But the inventions of the latter times, by labour-saving machines, do as much now for the manufacturer, as the earth for
			 the
			 cultivator. Experience too, has proved that mine was but half the question; the other half is, whether dollars and cents are to be weighed in the scale against real independence. The question is
			 then
			 solved, at least so far as respects our own wants. I much fear the effect on our infant establishment, of the policy avowed by Mr. Brougham, and quoted in the pamphlet. Individual British merchants may lose by the late immense importations; but British commerce and manufactories, in the mass will gain, by beating down the
			 competition of ours in our own markets, &c.”
          The conversation turning on American history, Mr. Jefferson related an anecdote of the Abbé Raynal, which serves to shew how history, even when it calls itself philosophical, is written. The Abbé was in company with Dr. Franklin, and several Americans at Paris, when mention chanced to be made of his anecdote of Polly Baker, related in his sixth volume, upon which one of the company observed, that no such law as that alluded to in the story, existed in New England: the Abbé stoutly maintained the authenticity of his tale, when Dr. Franklin, who had hitherto remained silent, said, “I can account for all this; you took the anecdote from a newspaper, of which I was at that time editor, and, happening to be very short of news, I
			 composed and inserted the whole story.” “Ah! Doctor,” said the Abbé making a true French retreat, “I had rather have your stories, than other men’s truths.”
          Mr. Jefferson preferred Botta’s Italian History of the American Revolution, to any that had yet appeared, remarking, however, the inaccuracy of the speeches. Indeed, the true history of that period seems to be generally
			 considered as lost: A remarkable letter on this point, lately appeared in print, from the venerable Mr. John Adams, to a Mr. Niles, who had solicited his aid to collect and publish a body of revolutionary speeches. He says, “of all the speeches made in Congress, from 1774 to 1777, inclusive, of both years, not one sentence remains, except a few periods of Dr. Witherspoon, printed in his works.” His concluding sentence is very strong. “In plain English, and in a few words, Mr. Niles, I consider the true history of the American revolution, and the establishment of our present constitutions, as lost for ever; and nothing but misrepresentations, or partial accounts of it,
			 will ever be recovered.”
          I slept a night at Monticello, and left it in the morning, with such a feeling as the traveller quits the mouldering remains of a Grecian temple, or the pilgrim a fountain in the desert. It would indeed argue great
			 torpor, both of understanding and heart, to have looked without veneration and interest, on the man who drew up the declaration of American independence; who shared in the councils by which her
			 freedom was established; whom the unbought voice of his fellow-citizens called to the exercise of a dignity, from which his own moderation impelled him, when such example was most salutary, to
			 withdraw; and who, while he dedicates the evening of his glorious days to the pursuits of science and literature, shuns none of the humbler duties of private life; but, having filled a seat
			 higher
			 than that of kings, succeeds with graceful dignity to that of the good neighbour, and becomes the friendly adviser, lawyer, physician, and even gardener of his vicinity. This is the “still small
			 voice” of philosophy, deeper and holier than the lightnings and earthquakes which have preceded it. What monarch would venture thus to exhibit himself in the nakedness of his humanity? On what
			 royal
			 brow would the laurel replace the diadem? But they who are born and educated to be kings, are not expected to be philosophers. This is a just answer, though no great compliment either to the
			 governors or the governed.
          My travels had nearly terminated at the Rivannah, which flows at the foot of Monticello: in trying to ford it, my horse and waggon were carried down the stream: I escaped with my servant, and by the aid of Mr. Jefferson’s domestics, we finally succeeded in extricating my equipage from a watery grave. The road to Richmond follows the James River, and has few features to attract notice. There are no towns, and very few villages.
        